barred absent a demonstration of good cause and actual prejudice.          See
                 NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Good cause must be an
                 impediment external to the defense. See Hathaway v. State, 119 Nev. 248,
                 252, 71 P.3d 503, 506 (2003). Moreover, because the State specifically
                 pleaded laches, appellant was required to overcome the rebuttable
                 presumption of prejudice. NRS 34.800(2).
                               In an attempt to demonstrate good cause, appellant claimed
                 that he had not presented some of his claims previously due to ignorance
                 of the law. Ignorance of the law is not an impediment external to the
                 defense and thus would not provide good cause.          See Phelps v. Director,
                 Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).
                               Appellant also claimed that he did not file his petition earlier
                 because his counsel failed to file an appeal in a timely fashion. However,
                 this claim is belied by the record as appellant's notices of appeal from the
                 judgment of conviction and the denial of the habeas corpus petition were
                 timely filed. Thus, this did not provide good cause for the delay.
                               Because appellant failed to demonstrate goodS cause to excuse
                 his procedural defects or overcome the presumption of prejudice to the
                 State, we
                               ORDER the judgment of the district court AFFIRMED.




                                           Pickering


                     c:LA.A-02.-526-1--7 J.                   ri-; lip
                                                              S aTtt a
                 Parraguirre


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Erick Marquis Brown
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I947A    e